Exhibit 99.1 [Graphic Omitted] NASDAQ: WASH Contact:Elizabeth B. Eckel Senior Vice President, Marketing Telephone:(401) 348-1309 E-mail:ebeckel@washtrust.com Date:July 21, 2010 FOR IMMEDIATE RELEASE Washington Trust Positive Earnings Trend Continues in Second Quarter Westerly, Rhode Island…Washington Trust Bancorp, Inc. (NASDAQ Global SelectÒ; symbol: WASH), parent company of The Washington Trust Company, today announced second quarter 2010 net income of $5.3million, or 33cents per diluted share, compared to second quarter 2009 net income of $3.8million, or 23cents per diluted share.For the six months ended June30, 2010, net income amounted to $10.5million, or 65cents per diluted share, compared to $6.4million, or 40cents per diluted share, for the same period in 2009. Selected second quarter 2010 developments: · Net interest income increased by $829thousand, or 5%, from the first quarter of 2010 and by $2.6million, or 16%, from the second quarter of 2009, reflecting improvement in the net interest margin. · Wealth management revenues increased by $457thousand, or 7%, from the first quarter of 2010 and by $809thousand, or 14%, from the second quarter 2009. · Loan growth amounted to $35million, or 2%, in the second quarter of 2010, with commercial loan growth of $21million.In the last twelve months, loan growth totaled $81million, or 4%, with $72million of growth in the commercial loan portfolio. · Nonperforming assets amounted to $25.9million, or 0.89% of total assets, at June30, 2010 down from $27.5million, or 0.95% of total assets, at March31, 2010.Total loans 30 days or more past due amounted to $28.7million, or 1.45% of total loans, at June30, 2010, down by $1.4million in the second quarter. Joseph J. MarcAurele, Washington Trust Bancorp, Inc.’s Chairman, President and Chief Executive Officer, stated “We are pleased with Washington Trust’s positive earnings trend and good business growth, despite continued difficulties in the national and local economies.Strong business development and excellent customer service have contributed to our success along key business lines.” Net Interest Income Net interest income for the second quarter of 2010 increased by $829thousand, or 5%, from the first quarter -M O R E- Washington Trust Page Two, July 21, 2010 of 2010 and by $2.6million, or 16%, from the second quarter a year ago.On a year-to-date basis, net interest income increased by $4.6million, or 14%, from 2009.The net interest margin (annualized tax-equivalent net interest income as a percentage of average earning assets) for the second quarter of 2010 was 2.86%, up by 8 basis points from the first quarter of 2010 and by 41basis points from the second quarter of 2009.For the six months ended June30, 2010, the net interest margin was 2.82%, up by 40basis points from the same period a year earlier.The quarter and year-to-date increases in net interest margin are due in large part to lower funding costs.On a year-to-date basis, the cost of interest-bearing liabilities declined by 65basis points from 2009. Noninterest Income Wealth management revenues for the second quarter of 2010 increased by $457thousand, or 7%, from the first quarter of 2010 and by $809thousand, or 14%, from the second quarter last year.On a linked-quarter basis, the increase in wealth management revenues includes a $277thousand increase in seasonal tax preparation fees.For the six months ended June30, 2010, wealth management revenues were up by $1.7million, or 15percent, from the same period in 2009.Assets under administration totaled $3.7billion at June30, 2010, down by $241million from March31, 2010 reflecting declines in market value, net of income of $249million and net client cash inflows of $8million.Assets under administration were down by $111million from December31, 2009 and up by $343million from June30, 2009. Net gains on loan sales and commissions on loans originated for others for the second quarter of 2010 amounted to $318thousand, compared to $560thousand in the first quarter of 2010 and $1.6million in the second quarter a year earlier.On a year-to-date basis, this revenue source totaled $878thousand, compared to $2.6million in 2009.The decline in this revenue source was due to lower levels of residential mortgage refinancing activity. Other-than-temporary impairment losses on investment securities amounted to $354thousand for the second quarter of 2010, compared to $63thousand in the first quarter of this year.There were no impairment losses recognized in the second quarter of 2009.On a year-to-date basis, impairment losses amounted to $417thousand ($269thousand after tax; 2cents per diluted share) and $2.0million ($1.3million after tax; 8cents per diluted share) for six months ended June30, 2010 and 2009, respectively. Noninterest Expenses Noninterest expenses for the second quarter of 2010 increased by $1.4million, or 7%, from the first quarter - M O R E Washington Trust Page Three, July 21, 2010 of 2010 and by $654thousand, or 3%, from the second quarter of 2009.Included in second quarter 2009 noninterest expenses was a special FDIC assessment of $1.35million ($869thousand, after tax, or 5cents per diluted share.)Excluding this special FDIC assessment, second quarter 2010 noninterest expenses increased by $2.0million, or 11%, from the second quarter of 2009, due largely to increases in salaries and employee benefit costs as well as credit, collection and foreclosed property costs.Salaries and employee benefits costs, the largest component of noninterest expenses, increased by $1.4million, or 13%, compared to the second quarter of 2009, reflecting the impact of higher staffing levels related to a new branch opened in the fourth quarter of 2009 and selected staffing additions in the commercial lending and wealth management areas.Credit, collection and foreclosed property costs for the second quarter of 2010 increased by $210thousand, or 114%, from the same quarter in 2009. Income tax expense amounted to $2.2million for the second quarter of 2010, compared to $2.1million for the first quarter of 2010 and $1.5million for the second quarter of 2009.The effective tax rate for the second quarter of 2010 was 29.4%, as compared to 29.1% for the first quarter of 2010 and 28.1% for the second quarter of 2009. Asset Quality Nonperforming assets, delinquencies and troubled debt restructured loans all showed modest declines during the second quarter of 2010. Nonperforming assets (nonaccrual loans, nonaccrual investment securities and property acquired through foreclosure or repossession) amounted to $25.9million, or 0.89% of total assets, at June30, 2010, compared to $27.5million, or 0.95% of total assets, at March31, 2010.Nonperforming assets were $30.5million, or 1.06% of total assets, at December31, 2009.Nonaccrual loans totaled $22.7million at June30, 2010, down by $1.6million in the second quarter of 2010, reflecting a net decrease of $2.1million in nonaccrual commercial loans and a net increase of $455thousand in nonaccrual residential mortgages.Property acquired through foreclosure or repossession amounted to $2.3million at June30, 2010, compared to $2.0million at both March31, 2010 and December31, 2009. At June30, 2010, total loans 30days or more past due amounted to $28.7million, or 1.45% of total loans, down by $1.4million in the second quarter of 2010 and down by $2.9million from the balance at December31, 2009.Commercial loan delinquencies amounted to $15.0million, or 1.47% of total commercial loans, at June30, 2010, down by $4.1million in the second quarter of 2010 and down by - M O R E - Washington Trust Page Four, July 21, 2010 $6.7million from the balance at December31, 2009.Total residential mortgage and consumer loans 30 days or more past due amounted to $13.7million, or 1.43% of these loans, at June30, 2010, up by $2.7million in the second quarter of 2010 and up by $3.8million from the balance at December31, 2009. At June30, 2010, loans classified as troubled debt restructurings totaled $13.3million, down by $1.1million in the second quarter of 2010 and up by $3.0million from the balance at December31, 2009.The June30, 2010 balance includes $11.6million of loans in accruing status based on management’s assessment of the collectibility of the loan and the borrower’s ability to meet the restructured terms. The loan loss provision charged to earnings amounted to $1.5million for the second quarter of 2010, unchanged from the first quarter of 2010 level and down by $1.5million from the second quarter of 2009 level.For the six months ended June30, 2010 and 2009, the loan loss provision totaled $3.0million and $4.7million, respectively.Net charge-offs amounted to $1.2million in the second quarter of 2010, as compared to net charge-offs of $1.2million in the first quarter of 2010 and $1.4million in the second quarter of 2009.For the six months ended June30, 2010, net charge-offs totaled $2.4million, essentially unchanged from the comparable period in 2009. Overall credit quality continues to be affected by weaknesses in national and regional economic conditions.These conditions, including high unemployment levels, may continue for the next few quarters.Management will continue to assess the adequacy of the allowance for loan losses in accordance with its established policies.The allowance for loan losses was $28.0million, or 1.42% of total loans, at June30, 2010, compared to $27.7million, or 1.43% of total loans at March31, 2010.The allowance for loan losses was $27.4million, or 1.43% of total loans, at December31, 2009. Loans Total loans grew by $35million, or 2%, in the second quarter of 2010, led by a $21million increase in the commercial loan portfolio.The residential mortgage portfolio grew by $14million in the second quarter of 2010 while consumer loan balances increased by $821thousand.During the first six months of 2010, total loans grew by $53million, or 3%, with the largest increase in the commercial loan portfolio. Investment Securities The investment securities portfolio amounted to $676million at June30, 2010, down by $41million from the balance at March31, 2010 and down by $100million from the balance at June30, 2009 primarily due to - M O R E - Washington Trust Page Five, July 21, 2010 management’s strategy to not reinvest the proceeds from maturities and pay-downs on mortgage-backed securities.The largest component of the investment securities portfolio is mortgage-backed securities, all of which are issued by U.S. Government agencies or U.S. Government-sponsored enterprises.At June30, 2010, the net unrealized gain position on the investment securities portfolio was $22.6million, including gross unrealized losses of $11.9million.Approximately 97% of the gross unrealized losses on the investment securities portfolio were concentrated in variable rate trust preferred securities issued by financial services companies.During the second quarter of 2010, credit-related impairment losses of $354thousand were charged to earnings on a pooled trust preferred debt security deemed to be other-than-temporarily impaired. Deposits and Borrowings Deposits totaled $1.9billion at June30, 2010, down by $11million, or 1%, from the balance at March31, 2010.Time deposits declined by $57million, money market and savings account balances declined by $13million and demand deposits and NOW account balances rose by $58million during the quarter.On a year-to-date basis, total deposits increased by $27million, including a $63million, or 16%, increased in demand deposits and NOW account balances.Federal Home Loan Bank advances totaled $615million at June30, 2010, up by $37million from March31, 2010 and up by $8million from December31, 2009. Dividends Declared The Board of Directors declared a quarterly dividend of 21cents per share for the quarter ended June30, 2010.The dividend was paid on July14, 2010 to shareholders of record on June30, 2010. Conference Call Washington Trust Chairman, President and Chief Executive Officer Joseph J. MarcAurele, and David V. Devault, Executive Vice President, Chief Financial Officer and Secretary, will host a conference call on Thursday, July22, 2010 at 8:30a.m. (Eastern Time) to discuss Washington Trust’s second quarter results.This call is being webcast by SNL IR Solutions and can be accessed through the Investor Relations section of the Washington Trust website, www.washtrust.com, or may be accessed by calling (877) 317-6789, or (412) 317-6789 for international callers.A replay of the call will be posted in this same location on the website shortly after the conclusion of the call.To listen to a replay of the conference call, dial (877)344-7529 and enter Conference ID #: 442265.The replay will be available until 9:00a.m. on August6, 2010. – M O R E – Washington Trust Page Six, July 21, 2010 Background Washington Trust Bancorp, Inc. is the parent of The Washington Trust Company, a Rhode Island state-chartered bank founded in 1800.Washington Trust offers personal banking, business banking and wealth management services through its offices in Rhode Island, eastern Massachusetts and southeastern Connecticut.Washington Trust Bancorp, Inc.’s common stock trades on the NASDAQ Global SelectÒ Market under the symbol “WASH.”Investor information is available on the Corporation’s web site: www.washtrust.com. Forward-Looking Statements This press release contains certain statements that may be considered “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.All statements, other than statements of historical facts, including statements regarding our strategy, effectiveness of investment programs, evaluations of future interest rate trends and liquidity, expectations as to growth in assets, deposits and results of operations, success of acquisitions, future operations, market position, financial position, and prospects, plans, goals and objectives of management are forward-looking statements.The actual results, performance or achievements of Washington Trust could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in general national, regional or international economic conditions or conditions affecting the banking or financial services industries or financial capital markets, volatility and disruption in national and international financial markets, government intervention in the U.S. financial system, reductions in net interest income resulting from interest rate volatility as well as changes in the balance and mix of loans and deposits, reductions in the market value of wealth management assets under administration, changes in the value of securities and other assets, reductions in loan demand, changes in loan collectibility, default and charge-off rates, changes in the size and nature of the Washington Trust’s competition, changes in legislation or regulation and accounting principles, policies and guidelines, and changes in the assumptions used in making such forward-looking statements.In addition, the factors described under “Risk Factors” in Item 1A of our Annual Report on Form 10-K for the fiscal year ended December31, 2009, as filed with the Securities and Exchange Commission, may result in these differences.You should carefully review all of these factors, and you should be aware that there may be other factors that could cause these differences.These forward-looking statements were based on information, plans and estimates at the date of this press release, and Washington Trust assumes no obligation to update forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. Supplemental Information – Explanation of Non-GAAP Financial Measures Reported amounts are presented in accordance with U.S. generally accepted accounting principles ("GAAP").Washington Trust’s management believes that the supplemental non-GAAP information, which consists of measurements and ratios based on tangible equity and tangible assets, is utilized by regulators and market analysts to evaluate a company’s financial condition and therefore, such information is useful to investors.These disclosures should not be viewed as a substitute for financial results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures which may be presented by other companies. Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, (Dollars in thousands, except par value) Assets: Cash and noninterest-bearing balances due from banks $ $ Interest-bearing balances due from banks Other short-term investments Mortgage loans held for sale Securities available for sale, at fair value; amortized cost $653,355 in 2010 and $677,676 in 2009 Federal Home Loan Bank stock, at cost Loans: Commercial and other Residential real estate Consumer Total loans Less allowance for loan losses Net loans Premises and equipment, net Accrued interest receivable Investment in bank-owned life insurance Goodwill Identifiable intangible assets, net Property acquired through foreclosure or repossession, net Other assets Total assets $ $ Liabilities: Deposits: Demand deposits $ $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits Dividends payable Federal Home Loan Bank advances Junior subordinated debentures Other borrowings Accrued expenses and other liabilities Total liabilities Shareholders’ Equity: Common stock of $.0625 par value; authorized 30,000,000 shares; issued 16,120,659 shares in 2010 and 16,061,748 shares in 2009 Paid-in capital Retained earnings Accumulated other comprehensive income Treasury stock, at cost; 19,185 in 2009 – ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ Washington Trust Bancorp, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars and shares in thousands, except per share amounts) Three Months Six Months Periods ended June 30, Interest income: Interest and fees on loans $ Interest on securities: Taxable Nontaxable Dividends on corporate stock and Federal Home Loan Bank stock 54 55 Other interest income 13 9 34 26 Total interest income Interest expense: Deposits Federal Home Loan Bank advances Junior subordinated debentures Other interest expense Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Wealth management services: Trust and investment advisory fees Mutual fund fees Financial planning, commissions and other service fees Wealth management services Service charges on deposit accounts Merchant processing fees Income from bank-owned life insurance Net gains on loan sales and commissions on loans originated for others Net realized gains on securities – – Net (losses) gains on interest rate swap contracts ) ) Other income Noninterest income, excluding other-than-temporary impairment losses Total other-than-temporary impairment losses on securities ) – ) ) Portion of loss recognized in other comprehensive income (before taxes) – Net impairment losses recognized in earnings ) – ) ) Total noninterest income Noninterest expense: Salaries and employee benefits Net occupancy Equipment Merchant processing costs Outsourced services FDIC deposit insurance costs Legal, audit and professional fees Advertising and promotion Amortization of intangibles Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Per share information: Basic earnings per common share $ Diluted earnings per common share $ Cash dividends declared per share $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) At or for the Quarters Ended June 30, Mar 31, Dec. 31, Sept. 30, June 30, (Dollars in thousands, except per share amounts) Financial Data Total assets $ Total loans Total securities Total deposits Total shareholders’ equity Net interest income Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings ) - Noninterest expenses Income tax expense Net income Share Data Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per share $ Book value per share $ Tangible book value per share – Non-GAAP* $ Market value per share $ Shares outstanding at end of period Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Key Ratios Return on average assets % Return on average tangible assets – Non-GAAP* % Return on average equity % Return on average tangible equity – Non-GAAP* % Capital Ratios Tier 1 risk-based capital % (i) % Total risk-based capital % (i) % Tier 1 leverage ratio % (i) % Equity to assets % Tangible equity to tangible assets – Non-GAAP* % (i) – estimated Wealth Management Assets Under Administration Balance at beginning of period $ Net investment (depreciation) appreciation & income ) Net customer cash flows ) Balance at end of period $ *- See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Six Months Ended June 30, June 30, (Dollars in thousands, except per share amounts) Financial Data Net interest income $ $ Provision for loan losses Noninterest income, excluding other-than-temporary impairment losses Net impairment losses recognized in earnings ) ) Noninterest expenses Income tax expense Net income Share Data Basic earnings per common share $ $ Diluted earnings per common share $ $ Dividends declared per share $ $ Weighted average common shares outstanding – basic Weighted average common shares outstanding – diluted Key Ratios Return on average assets % % Return on average tangible assets – Non-GAAP* % % Return on average equity % % Return on average tangible equity – Non-GAAP* % % Asset Quality Data Allowance for Loan Losses Balance at beginning of period $ $ Provision charged to earnings Charge-offs ) ) Recoveries Balance at end of period $ $ Net Loan Charge-Offs Commercial: Mortgages $ $ Construction and development - - Other Residential: Mortgages Homeowner construction - - Consumer 96 Total $ $ Net charge-offs to average loans (annualized) % % Wealth Management Assets Under Administration Balance at beginning of period $ $ Net investment (depreciation) appreciation & income ) Net customer cash flows Balance at end of period $ $ *- See the section labeled “Supplemental Information – Non-GAAP Financial Measures” at the end of this document. Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) For the Quarters Ended June 30, Mar. 31, Dec. 31, Sept. 30, June 30, Average Yields (taxable equivalent basis) Assets: Commercial and other loans 5.23% 5.31% 5.19% 5.26% 5.37% Residential real estate loans, including mortgage loans held for sale 5.05% 5.19% 5.17% 5.22% 5.38% Consumer loans 4.00% 3.99% 4.06% 4.15% 4.19% Total loans 4.97% 5.05% 4.99% 5.06% 5.17% Cash, federal funds sold and other short-term investments 0.17% 0.23% 0.19% 0.28% 0.27% FHLBB stock –% –% –% –% –% Taxable debt securities 3.94% 4.10% 4.10% 4.19% 4.21% Nontaxable debt securities 5.83% 5.89% 5.74% 5.73% 5.80% Corporate stocks 6.23% 6.05% 5.68% 7.02% 5.40% Total securities 4.17% 4.33% 4.30% 4.38% 4.37% Total interest-earning assets 4.64% 4.72% 4.70% 4.76% 4.83% Liabilities: NOW accounts 0.12% 0.13% 0.18% 0.19% 0.17% Money market accounts 0.56% 0.61% 0.82% 0.91% 0.98% Savings accounts 0.17% 0.18% 0.22% 0.25% 0.26% Time deposits 1.94% 2.13% 2.52% 2.74% 3.06% FHLBB advances 4.08% 4.26% 4.35% 4.18% 4.11% Junior subordinated debentures 5.44% 7.75% 5.33% 6.56% 5.82% Other 4.63% 4.66% 4.68% 4.71% 4.70% Total interest-bearing liabilities 2.00% 2.17% 2.40% 2.54% 2.66% Interest rate spread (taxable equivalent basis) 2.64% 2.55% 2.30% 2.22% 2.17% Net interest margin (taxable equivalent basis) 2.86% 2.78% 2.56% 2.51% 2.45% Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Period End Balances At (Dollars in thousands) 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 Loans Commercial: Mortgages $ Construction and development Other Total commercial Residential: Mortgages Homeowner construction Total residential real estate Consumer: Home equity lines Home equity loans Other Total consumer Total loans $ (Dollars in thousands) At June30, 2010 Commercial Real Estate Loans by Property Location Balance % of Total Rhode Island, Connecticut, Massachusetts $ % New York, New Jersey, Pennsylvania % New Hampshire % Other % Total commercial real estate loans (1) $ % Commercial real estate loans consist of commercial mortgages and construction and development loans.Commercial mortgages are loans secured by income producing property. (Dollars in thousands) At June 30, 2010 Residential Mortgages by Property Location Balance % of Total Rhode Island, Connecticut, Massachusetts $ % New York, Virginia, New Jersey, Maryland, Pennsylvania, District of Columbia % Ohio % California, Washington, Oregon % Colorado, Texas, New Mexico, Utah % Georgia % New Hampshire % Other % Total residential mortgages $ % Period End Balances At (Dollars in thousands) 6/30/2010 3/31/2010 12/31/2009 9/30/2009 6/30/2009 Deposits Demand deposits $ NOW accounts Money market accounts Savings accounts Time deposits Total deposits $ Out-of-market brokered certificates of deposits included in time deposits $ In-market deposits, excluding out of market brokered certificates of deposit $ Washington Trust Bancorp, Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) (Dollars in thousands) At June 30, 2010 Amortized Unrealized Unrealized Fair Securities Available for Sale Cost (1) Gains Losses Value Obligations of U.S. government-sponsored enterprises $ $ $
